J-S28031-17

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                :   IN THE SUPERIOR COURT OF
                                             :         PENNSYLVANIA
                 Appellee                    :
                                             :
        v.                                   :
                                             :
CHARLES TROUTMAN,                            :
                                             :
                Appellant                    :   No. 1500 WDA 2016

                       Appeal from the Order August 31, 2016
                    in the Court of Common Pleas of Erie County
                Criminal Division at No(s): CP-25-MD-0000794-1988

BEFORE:         OLSON, MOULTON, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                        FILED JUNE 22, 2017

        Charles Troutman (Appellant) pro se appeals from the August 31,

2016 order dismissing his second petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        On July 21, 1988, Appellant was found guilty of first degree murder

and related offenses. On September 9, 1988, he was sentenced to a term of

life imprisonment. This Court affirmed Appellant’s judgment of sentence on

December 12, 1989. Commonwealth v. Troutman, 00139 Pittsburgh,

1989 (filed Dec. 12, 1989) (unpublished memorandum). Appellant did not

seek review by our Supreme Court. Appellant’s first PCRA petition, filed July

2, 1993, was denied by the lower court as untimely filed on February 14,

1994.        A panel of this Court affirmed the lower court’s determination on




*Retired Senior Judge assigned to the Superior Court.
J-S28031-17


September 19, 1994. Commonwealth v. Troutman, 652 A.2d 411 (Pa.

Super. 1994) (unpublished memorandum).

      On May 3, 2016, Appellant filed the instant “Petition for Habeas Corpus

-- Unconstitutional Sentence.”    Therein, he claimed that he is entitled to

relief in the form of resentencing because his sentence is illegal under

Commonwealth       v.   Wolfe,   140    A.3d   651   (Pa.   Super.   2016)   and

Commonwealth v. Newman, 99 A.3d 86 (Pa. Super. 2014).1 Petition,

5/3/2016.

      The PCRA court, treating Appellant’s petition as a PCRA petition,2

issued notice of its intent to dismiss the petition as untimely filed without a


1
  Both decisions interpreted and applied the United States Supreme Court
decision in Alleyne v. United States, ––– U.S. –––, 133 S.Ct. 2151, 186
L.Ed.2d 314 (2013) (holding that a fact which triggers the imposition of a
mandatory minimum sentence is an element of the crime and must,
therefore, be determined beyond a reasonable doubt by a jury).
2
  While not raised as a distinct issue in his statement of questions, Appellant
contends that the PCRA court erred in failing to treat his May 3, 2016 filing
as a petition for writ of habeas corpus. Appellant’s Brief at iv. This claim is
without merit. It is well-settled that where a petitioner’s claim is cognizable
under the PCRA, regardless of the title given to the petition, the court must
analyze the petition under the PCRA. Commonwealth v. Taylor, 65 A.3d
462 (Pa. Super. 2013). See also Newman, 99 A.3d at 90 (stating that “a
challenge to a sentence premised upon Alleyne ... implicates the legality of
the sentence”); Commonwealth v. Beck, 848 A.2d 987, 989 (Pa. Super.
2004) (“Issues concerning the legality of sentence are cognizable under the
PCRA.”) (citation omitted); Commonwealth v. Jackson, 30 A.3d 516 (Pa.
Super. 2011) (holding that a defendant’s motion to correct his illegal
sentence was properly addressed as a PCRA petition, stating broadly, “any
petition filed after the judgment of sentence becomes final will be treated as
a PCRA petition.”)

                                       -2-
J-S28031-17


hearing, to which Appellant filed a response in opposition. On August 31,

2016, the PCRA court entered an order dismissing Appellant’s petition.

Appellant timely filed a notice of appeal, and both Appellant and the PCRA

court complied with Pa.R.A.P. 1925. On appeal, Appellant raises five issues

for our review. Appellant’s Brief at v. However, before we may address the

substance of his arguments, we must determine whether we have

jurisdiction to consider those claims.

      The timeliness of a post-conviction petition is jurisdictional.      See,

e.g., Commonwealth v. Lewis, 63 A.3d 1274, 1280-81 (Pa. Super. 2013)

(quoting Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006)) (“[I]f

a PCRA petition is untimely, neither this Court nor the [PCRA] court has

jurisdiction over the petition.   Without jurisdiction, we simply do not have

the legal authority to address the substantive claims.”).

      Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence is final unless the petition alleges, and the petitioner proves,

that an exception to the time for filing the petition is met, and that the claim

was raised within 60 days of the date on which it became available.          42

Pa.C.S. § 9545(b) and (c).

      The instant petition, filed over twenty years after Appellant’s judgment

of sentence became final, is facially untimely, and Appellant has failed to



                                      -3-
J-S28031-17


plead and offer to prove an exception to the timeliness requirements in his

petition.3   Accordingly, the PCRA court properly dismissed the petition for

lack of jurisdiction.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 6/22/2017




3
  To the extent that Appellant contends that we have jurisdiction to consider
his legality-of-sentence claims because such claims cannot be waived, we
note that our Supreme Court has specifically held that “[a]lthough legality of
sentence is always subject to review within the PCRA, [legality of
sentencing] claims must still first satisfy the PCRA’s time limits or one of the
exceptions thereto.” Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa.
1999).

                                     -4-
J-S28031-17




              -5-